DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 10/12/22.
Claims 1-25 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 11/8/22, 3/3/22, 10/4/21, 2/23/21 and 10/14/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.


Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/22 has been entered.

Response to Arguments


Applicant's arguments filed 10/12/22 with respect to claims 1-25 have been considered but are not persuasive.

	Applicant argued in page 11 that prior art does not teach an image sensor comprising a pixel array that detects electromagnetic radiation and reads out active pixels of the pixel array pixel-by-pixel to output a plurality of frames according to a readout cycle.	

Examiner disagree on this because Blanquart teach an image sensor comprising a pixel array that detects electromagnetic radiation; (Blanquart Fig. 1 [0021] FIGS. 29A and 29B illustrate an implementation having a plurality of pixel arrays for producing a three dimensional image) and a controller comprising a processor in electrical communication with the image sensor and the emitter; (Blanquart Fig. 1-2 [0094] reconstructing the partitioned spectrum frames into a full spectrum frame for later output could be as simple as blending the sensed values for each pixel in the array in some embodiments. Additionally, the blending and mixing of values may be simple averages, or may be tuned to a predetermined lookup table (LUT) of values for desired outputs. In an embodiment of a system using partitioned light spectrums, the sensed values may be post-processed or further refined remotely from the sensor by an image or secondary processor, and just before being output to a display. [0103] FIG. 17, the system may comprise an image signal processor (ISP) that may be adjusted to color correct the imaging device)
and reads out active pixels of the pixel array pixel-by-pixel to output a plurality of frames according to a readout cycle, (Blanquart Fig. 13-16 [0088] In an embodiment using color spaces Green-Blue-Green-Red (as seen in FIG. 7D) it may be desirous to pulse the luminance components more often than the chrominance components because users are generally more sensitive to light magnitude differences than to light color differences. This principle can be exploited using a mono-chromatic sensor as illustrated in FIG. 7D. In FIG. 7D, green, which contains the most luminance information, may be pulsed more often or with more intensity in a (G-B-G-R-G-B-G-R . . . ) scheme to obtain the luminance data. Such a configuration would create a video stream that has perceptively more detail, without creating and transmitting unperceivable data. [0144] FIG. 26 illustrates an imaging system having increased dynamic range as provided by the pixel configuration of the pixel array of the image sensor. As can be seen in the figure, adjacent pixels 2602 and 2604 may be set at differing sensitivities such that each cycle includes data produced by pixels that are more and less sensitive with respect to each other. Because a plurality of sensitivities can be recorded in a single cycle of the array the dynamic range may be increased if recorded in parallel, as opposed to the time dependent serial nature of other embodiments)

Applicant argued in page 12 that prior art does not teach "wherein data from a single fluorescence frame is used in only one of the plurality of image frames."

Examiner disagree on this because this limitation is not supported by specification. However Mizoguchi teach [0005] when superimposing the generated white light image and the generated fluorescent image to generate a superimposed image, based on the generated clock, the processor superimposes the second white light image and the first fluorescent image at the fourth clock and superimposes the third white light image and the first fluorescent image at a fifth clock. Mizoguchi Fig. 4 shows imaging cycle consists of h12, h13 and h14 white frame and f11 fluorescence frame. Superimposed image used only h12 with f11. Please note h11 white image from is from a different cycle.

    PNG
    media_image1.png
    554
    999
    media_image1.png
    Greyscale


Claimed limitation is obvious over Fig. 2-4 and [0005-0006].

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 

In the instant case: applicant does not disclose an algorithm for achieving the functionality “reads out active pixels of the pixel array pixel-by-pixel to output a plurality of frames according to a readout cycle” and “wherein data from a single fluorescence frame is used in only one of the plurality of image frames" But the statement that one could achieve a functional result is not sufficient to describe an algorithm for achieving it. Notably, the method disclosed Fig. 19 is completely devoid of a description of the algorithm. The claim functionality must be supported by an algorithm to achieve it.

	Rest of the dependent claims are also rejected based on dependency.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-10, 13, 15-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zuzak (U.S. Pub. No. 20100056928 A1), further in view of Mizoguchi (U.S. Pub. No. 20200315439 A1).

Regarding to claim 1:

1. Blanquart teach a system comprising: an emitter that emits a plurality of pulses of electromagnetic radiation according to a variable pulse cycle, wherein the emitter comprises: (Blanquart Fig. 1 shows red, blue and green pulses of light [0010] FIG. 4 is a graphical representation of varying the duration and magnitude of the emitted electromagnetic pulse)
an image sensor comprising a pixel array that detects electromagnetic radiation; (Blanquart Fig. 1 [0021] FIGS. 29A and 29B illustrate an implementation having a plurality of pixel arrays for producing a three dimensional image) and a controller comprising a processor in electrical communication with the image sensor and the emitter; (Blanquart Fig. 1-2 [0094] reconstructing the partitioned spectrum frames into a full spectrum frame for later output could be as simple as blending the sensed values for each pixel in the array in some embodiments. Additionally, the blending and mixing of values may be simple averages, or may be tuned to a predetermined lookup table (LUT) of values for desired outputs. In an embodiment of a system using partitioned light spectrums, the sensed values may be post-processed or further refined remotely from the sensor by an image or secondary processor, and just before being output to a display. [0103] FIG. 17, the system may comprise an image signal processor (ISP) that may be adjusted to color correct the imaging device)
and reads out active pixels of the pixel array pixel-by-pixel to output a plurality of frames according to a readout cycle, (Blanquart Fig. 13-16 [0088] In an embodiment using color spaces Green-Blue-Green-Red (as seen in FIG. 7D) it may be desirous to pulse the luminance components more often than the chrominance components because users are generally more sensitive to light magnitude differences than to light color differences. This principle can be exploited using a mono-chromatic sensor as illustrated in FIG. 7D. In FIG. 7D, green, which contains the most luminance information, may be pulsed more often or with more intensity in a (G-B-G-R-G-B-G-R . . . ) scheme to obtain the luminance data. Such a configuration would create a video stream that has perceptively more detail, without creating and transmitting unperceivable data. [0144] FIG. 26 illustrates an imaging system having increased dynamic range as provided by the pixel configuration of the pixel array of the image sensor. As can be seen in the figure, adjacent pixels 2602 and 2604 may be set at differing sensitivities such that each cycle includes data produced by pixels that are more and less sensitive with respect to each other. Because a plurality of sensitivities can be recorded in a single cycle of the array the dynamic range may be increased if recorded in parallel, as opposed to the time dependent serial nature of other embodiments)
wherein the controller synchronizes the variable pulse cycle of the emitter and (Blanquart Fig. 1 shows red, blue and green pulses of light [0010] FIG. 4 is a graphical representation of varying the duration and magnitude of the emitted electromagnetic pulse. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor. [0153] In an embodiment, white light or multi-spectrum light may be emitted as a pulse, if desired, in order to provide data for use within the system (illustrated best in FIGS. 28A-28C). White light emissions in combination with partitions of the electromagnetic spectrum may be useful for emphasizing and de-emphasizing certain aspects within a scene. Such an embodiment might use a pulsing pattern of: [0154] Green pulse; [0155] Red pulse; [0156] Blue pulse; [0157] Green pulse; [0158] Red pulse; [0159] Blue pulse; [0160] White light (multi-spectrum) pulse; [0161] (Repeat) [synchronizes])
the readout cycle of the image sensor such that the emitter pulses the plurality of pulses of electromagnetic radiation during a blanking period of the image sensor during which the image sensor is not reading out data (Blanquart [0089] it should be noted that by pulsing during blanking period (time during which the sensor is not reading out the pixel array), the sensor is insensitive to differences/ mismatches between lasers of the same kind and simply accumulates the light for the desired output. In another embodiment, the maximum light pulse range may be different from frame to frame. This is shown in FIG. 7E where the light pulses are different from frame to frame. The sensor may be built in order to be able to program different blanking times with a repeating pattern of 2 or 3 or 4 or n frames. In FIG. 7E, 4 different light pulses are illustrated and Pulse 1 may repeat [synchronizes] for example after Pulse 4, and may have a pattern of 4 frames with different blanking times. This technique can be used to place the most powerful partition on the smallest blanking time and therefore allow the weakest partition to have wider pulse on one of the next frames without the need of increasing the readout speed) from the active pixels of the pixel array; (Blanquart [0109] Additionally, the optical black area of any image sensor may be used to aid in image correction and noise reduction. In an embodiment, the values read from the optical black area may be compared to those of the active pixel region of a sensor in order to establish a reference point to be used in image data processing. FIG. 21 shows the kind of sensor correction processes that might be employed in a color pulsed system)

Blanquart do not explicitly teach a visible source that pulses a visible wavelength of electromagnetic radiation; and a fluorescence source that pulses a fluorescence excitation wavelength of electromagnetic radiation; wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises the fluorescence excitation emission; wherein the plurality of frames comprises:  a plurality of visible frames sensed in response to a plurality of emissions by the visible source; and a plurality of fluorescence frames sensed in response to a plurality of emissions by the fluorescence source; and wherein the controller outputs a plurality of image frames that each comprise data from a visible frame and a fluorescence frame; and wherein data from a single fluorescence frame is used in only one of the plurality of image frames.

However Zuzak teach a visible source that pulses a visible wavelength of electromagnetic radiation; (Zuzak [0104] FIG. 47 is a comparison of images obtained using visible light and Near infrared (NIR) of the reperfusion of a foot following removal of the shoe; [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector) and a fluorescence source (Zuzak [0249] In certain embodiments, the system of the present invention has multiple modalities that include UV light, visible light, near infrared light, infrared light, and fluorescence excitation. [0023] In one embodiment, the present invention is a hyperspectral imaging system that includes one or more optical tunable radiation sources configured to illuminate one or more fluorescent targets; one or more light dispersing elements positioned in the optical path between the one or more optical tunable radiation sources and one or more detectors; one or more spatial light modulators, capable of tuning light from the optical radiation source into at least one spectral band or the band spectrum, placed in the optical path before the one or more fluorescent targets; an optical microscope configured to collect the at least one spectral band or the band spectrum reflected from the one or more fluorescent targets positioned in the optical path between the optical tunable radiation sources and the one or more detectors; and a processor connected to the one or more optical tunable radiation sources, the one or more detectors to process the at least one spectral band or a band spectrum reflected from the fluorescent target into image data, or both. In one aspect, the fluorescent target comprises natural fluorescence of a tissue or fluid. In another aspect, the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. In another aspect, the one or more optical tunable radiation sources is a supercontinuum laser. In one aspect, the hyperspectral imaging system is a microscope) that pulses a fluorescence excitation wavelength of electromagnetic radiation; (Zuzak [0200] a QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)
wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises the fluorescence excitation emission. (Zuzak [0201] determination of the fluorescence concentration that produces the best emission was required. The set up for determination of best fluorescence concentration is shown in FIG. 8. A QTH source is coupled to a low pass filter having a cutoff of 790 nm, which provides all excitation wavelengths for ICG. [0279] spectrum.sub.100 is the measured spectrum of the illumination source - The ratioed spectra are then used to illuminate an unknown sample, e.g., a kidney. In other words, the spectra calculated by equations (7) and (8) are used to illuminate the unknown sample and the reflected illumination are measured with the detector. Then, pixel by pixel, the second image, i.e., the image obtained from the illumination of ratioed_spectrum.sub.2, is subtracted from the first image, i.e., the image obtained from the illumination of ratioed_spectrum.sub.1. The resulting image is a chemically encoded image providing a quantitative assessment of the targets of interest. It should be appreciated that each of the foregoing measurements occur on a pixel by pixel basis and therefore differences in illumination and/or pixel response can be accounted for)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zuzak in video/camera technology. One would be motivated to do so, to incorporate a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises the fluorescence excitation emission. This functionality will improve user experience.

The combination of Blanquart and Zuzak do not explicitly teach wherein the plurality of frames comprises:  a plurality of visible frames sensed in response to a plurality of emissions by the visible source; and a plurality of fluorescence frames sensed in response to a plurality of emissions by the fluorescence source; and wherein the controller outputs a plurality of image frames that each comprise data from a visible frame and a fluorescence frame; and wherein data from a single fluorescence frame is used in only one of the plurality of image frames.

However Mizoguchi teach wherein the plurality of frames comprises:  a plurality of visible frames sensed in response to a plurality of emissions by the visible source; (Mizoguchi [0069] In the first and second embodiments explained above, when the white light image WIA and the fluorescent image FIA are acquired, the image pickup signal is read out from the image pickup device 14 pixel by pixel and outputted. On the other hand, a third embodiment is different in that, when an image pickup signal is outputted from the image pickup device 14 for both of the white light image WIA and the fluorescent image FIA, a plurality of pixel information are collectively outputted by binning.) and a plurality of fluorescence frames sensed in response to a plurality of emissions by the fluorescence source; and (Mizoguchi [0069] In the first and second embodiments explained above, when the white light image WIA and the fluorescent image FIA are acquired, the image pickup signal is read out from the image pickup device 14 pixel by pixel and outputted. On the other hand, a third embodiment is different in that, when an image pickup signal is outputted from the image pickup device 14 for both of the white light image WIA and the fluorescent image FIA, a plurality of pixel information are collectively outputted by binning.)
wherein the controller outputs a plurality of image frames that each comprise data from a visible frame and a fluorescence frame; (Mizoguchi Fig. 4. Mizoguchi Fig. 2 [0074] a control signal for controlling output timing for a video signal and control signals for controlling generation timings for the white light image WIA and the fluorescent image FIA are independently generated. [0055] transmits the white light WLA and reflects the excitation light EXB, cut off light in the same wavelength band as the wavelength band of the excitation light EXB in the excitation light cut filter 15, and transmit light in a visible region including fluorescent light FLB, which is green light emitted from the fluorescein according to irradiation of the excitation light EXB, through the excitation light cut filter 15)
and wherein data from a single fluorescence frame is used in only one of the plurality of image frames. (Mizoguchi [0005] when superimposing the generated white light image and the generated fluorescent image to generate a superimposed image, based on the generated clock, the processor superimposes the second white light image and the first fluorescent image at the fourth clock and superimposes the third white light image and the first fluorescent image at a fifth clock. Mizoguchi Fig. 4 shows imaging cycle consists of h12, h13 and h14 white frame and f11 fluorescence frame. Superimposed image used only h12 with f11. Please note h11 white image from is from a different cycle.

    PNG
    media_image1.png
    554
    999
    media_image1.png
    Greyscale
 

Claimed limitation is obvious over Mizoguchi Fig. 2-4 and [0005-0006])

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zuzak and Mizoguchi in video/camera technology. One would be motivated to do so, to incorporate a plurality of visible frames sensed in response to a plurality of emissions by the visible source; and a plurality of fluorescence frames sensed in response to a plurality of emissions by the fluorescence source. This functionality will improve efficiency.

Regarding to claim 2:

2. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the fluorescence excitation emission causes one or more reagents to fluoresce at a wavelength that is different from the fluorescence excitation emission.

However Zuzak teach wherein the fluorescence excitation emission causes one or more reagents to fluoresce at a wavelength that is different from the fluorescence excitation emission. (Zuzak [0169]  the excitation fluorescence filter is coupled to a broadband QTH source, which provides the energy for excitation of the fluorophore. The fluorophore absorbs this energy and emits photons of a higher wavelength than the one being absorbed. These photons are detected by the FPA which is coupled to the emission fluorescence filter, designed uniquely to prevent the transmission of any excitation light. The FPA produces an image of the fluorescence of the fluorophore, which is then used for further analysis and to determine the location of the bile duct. Zuzak [0178] separate filters were designed for ICG with water as a solvent and ICG with blood as a solvent. Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0179] The filter combination (excitation and emission) of low pass and high pass filters are used. The low pass filter has a cut off (50% Transmission) wavelength at 790 nm. This filter coupled with the source (mentioned above) is used to excite ICG with all possible absorption wavelengths of ICG including the peak absorption wavelength. The high pass filter (coupled with the detector) was used to collect the fluorescence photons coming from ICG. In an aqueous solution ICG, has an emission peak at 820 nm)

Regarding to claim 3:

3. Blanquart teach the system of claim 1, wherein each of the plurality of frames read out by the image sensor (Blanquart Fig. 1 Fig. 7A red, blue and green exposure frame. Blanquart [0100] FIG. 14 is an embodiment example of color fusion hardware. The color fusion hardware takes in an RGBGRGBGRGBG video data stream at 1402 and converts it to a parallel RGB video data stream at 1405) corresponds to one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter (Blanquart Fig. 1 [0107] a fractional adjustment of the components within the system may be performed, for example, at about 0.1 dB of the operational range of the components in order to correct the exposure of the previous frame. Blanquart [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 4:

4. Blanquart teach the system of claim 1, the controller provides the plurality of image frames to a display, (Blanquart Fig. 1 Fig. 7A [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Blanquart do not explicitly teach and wherein each of the plurality of image frames comprises color image data with fluorescence image data overlaid on the color image data.

However Zuzak teach and wherein each of the plurality of image frames comprises color image data with fluorescence image data overlaid on the color image data. (Zuzak [0228] The above described image was obtained by subtracting the raw image against its background (i.e., image without the bile capillary). From the image, the fluorescence of bilirubin is clearly seen. This can be used as one of the parameters in the detection of biliary duct. From this experiment, it has been found that the bilirubin in the bile fluoresces. This provides another method of visualizing the bile duct in a cholecystectomy procedure. [0392] Spectral sweep and "3 Shot" hyperspectral image [color image] cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66))

However alternatively Mizoguchi teach and wherein each of the plurality of image frames comprises color image data with fluorescence image data overlaid on the color image data. (Mizoguchi [0069] In the first and second embodiments explained above, when the white light image WIA and the fluorescent image FIA are acquired, the image pickup signal is read out from the image pickup device 14 pixel by pixel and outputted. On the other hand, a third embodiment is different in that, when an image pickup signal is outputted from the image pickup device 14 for both of the white light image WIA and the fluorescent image FIA, a plurality of pixel information are collectively outputted by binning. Mizoguchi Fig. 4. Mizoguchi Fig. 2 [0074] a control signal for controlling output timing for a video signal and control signals for controlling generation timings for the white light image WIA and the fluorescent image FIA are independently generated. [0055] transmits the white light WLA and reflects the excitation light EXB, cut off light in the same wavelength band as the wavelength band of the excitation light EXB in the excitation light cut filter 15, and transmit light in a visible region including fluorescent light FLB, which is green light emitted from the fluorescein according to irradiation of the excitation light EXB, through the excitation light cut filter 15.  Mizoguchi [0005] when superimposing [overlaid] the generated white light image and the generated fluorescent image to generate a superimposed image, based on the generated clock, the processor superimposes the second white light image and the first fluorescent image at the fourth clock and superimposes the third white light image and the first fluorescent image at a fifth clock. Mizoguchi Fig. 4 shows imaging cycle consists of h12, h13 and h14 white frame and f11 fluorescence frame. Superimposed image used only h12 with f11. Please note h11 white image from is from a different cycle.
    PNG
    media_image1.png
    554
    999
    media_image1.png
    Greyscale
)

Regarding to claim 5:

5. Blanquart teach the system of claim 1, wherein the pixel array of the image sensor is a dual sensitivity pixel array comprising a plurality of pixels sensitive to long exposure and a plurality of pixels sensitive to short exposure. (Blanquart [0066] FIG. 4 An emitter having a fixed output magnitude may be pulsed at a longer interval of time, thereby providing more electromagnetic energy to the pixels or the emitter may be pulsed at a shorter interval of time, thereby providing less electromagnetic energy. Whether a longer or shorter interval time is needed depends upon the operational conditions. [0068] FIG. 4 illustrates varying the magnitude and duration of the pulses. In the illustration, Pulse 1 at 402 has a higher magnitude or intensity than either Pulse 2 at 404 or Pulse 3 at 406. Additionally, Pulse 1 at 402 has a shorter duration than Pulse 2 at 404 or Pulse 3 at 406, such that the electromagnetic energy provided by the pulse is illustrated by the area under the pulse shown in the illustration. In the illustration, Pulse 2 at 404 has a relatively low magnitude or intensity and a longer duration when compared to either Pulse 1 at 402 or Pulse 3 at 406. Finally, in the illustration, Pulse 3 at 406 has an intermediate magnitude or intensity and duration, when compared to Pulse 1 at 402 and Pulse 2 at 404. [0069] FIG. 5 is a graphical representation of an embodiment of the disclosure combining the operational cycles, the electromagnetic emitter and the emitted electromagnetic pulses of FIGS. 2-4 to demonstrate the imaging system during operation in accordance with the principles and teachings of the disclosure. As can be seen in the figure, the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. The dashed line portions in the pulse (from FIG. 3) illustrate the potential or ability to emit electromagnetic energy during the optical black portions 220 and 218 of the read cycle (sensor cycle) 200 if additional time is needed or desired to pulse electromagnetic energy)

Regarding to claim 6:

6. Blanquart teach the system of claim 1, wherein the visible source comprises a white light, (Blanquart Fig. 1 Fig. 7A [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Blanquart do not explicitly teach and wherein the fluorescence source comprises a laser diode tuned to emit electromagnetic radiation within a waveband selected to fluoresce a reagent or tissue.

However Zuzak teach and wherein the fluorescence source comprises a laser diode tuned to emit electromagnetic radiation within a waveband selected to fluoresce a reagent or tissue. (Zuzak [0023] the fluorescent target comprises natural fluorescence of a tissue or fluid. In another aspect, the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. The one or more optical tunable radiation sources is a supercontinuum laser. [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm. [0312] In another embodiment, the present invention includes using optical filters as a method for fluorescing indocyanine green dye (ICG). The embodiment enables the identification of organs such as the biliary structures when ICG is injected into a blood vessel such as the femoral artery of an animal or human. This embodiment enables fluorescence of biliary structures. Here, the illuminator can be a Texas Instrument's DLP illuminator and the fluorescence image of the ICG can more precisely illuminate the exact spectrum for maximizing the fluorescence of the ICG and imaging it in the biliary structures. The present Applicants have completed the optical filter system and have successfully imaged ICG and bile fluorescence in capillary tubes. This embodiment can further be modified to be used in animals and humans or clinical trials. [0313] In certain embodiments, the present invention can be used in conjunction with using a supercontinuum laser instead of a plasma source to illuminate the DMD chip. The laser used in this embodiment does provide greater intensity, smaller band passes, and larger spectral range. Supercontinuum or white-light laser sources are recognized in the art. Briefly, they are typically suitable for applications in spectroscopy and microscopy. It can include a pump laser and a microstructured fiber (either a photonic-crystal fiber or a tapered fiber). Although 80 fs pulses from a Ti:sapphire laser and 200 fs pulses from an ytterbium (Yb):glass laser have been used to generate supercontinuum light, researchers have demonstrated a more-compact and lower-cost portable femtosecond supercontinuum source with a small footprint. Moreover, in other embodiments, the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs)

Regarding to claim 8:

8. Blanquart teach the system of claim 1, wherein one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter (Blanquart Fig. 1 Fig. 7A [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame) comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (Blanquart Fig. 1 Fig. 7A [0089] blue laser light is considered weak relative to the sensitivity of silicon based pixels and is difficult to produce in comparison to the red or green light, and therefore may be pulsed more often during a frame cycle to compensate for the weakness of the light. These additional pulses may be done serially over time or by using multiple lasers that simultaneously pulse to produce the desired compensation effect)

Regarding to claim 9:

9. Blanquart teach the system of claim 1, further comprising a display for displaying the plurality of image frames output by the controller as a video stream comprising color imaging data (Blanquart Fig. 1. [0150] for the red and blue frames it means that the pulsing must be controlled in conjunction with the exposure periods so as to, e.g., provide blue light from the start of the long exposure and switch to red at the point that the short exposure pixels are turned on (both pixel types have their charges transferred at the same time)

Blanquart do not explicitly teach and fluorescence imaging data overlaid on the color imaging data.

However Zuzak teach and fluorescence imaging data overlaid on the color imaging data. (Zuzak [0228] The above described image was obtained by subtracting the raw image against its background (i.e., image without the bile capillary). From the image, the fluorescence of bilirubin is clearly seen. This can be used as one of the parameters in the detection of biliary duct. From this experiment, it has been found that the bilirubin in the bile fluoresces. This provides another method of visualizing the bile duct in a cholecystectomy procedure. [0392] Spectral sweep and "3 Shot" hyperspectral image [color image] cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66))

However alternatively Mizoguchi teach and fluorescence imaging data overlaid on the color imaging data. (Mizoguchi [0069] In the first and second embodiments explained above, when the white light image WIA and the fluorescent image FIA are acquired, the image pickup signal is read out from the image pickup device 14 pixel by pixel and outputted. On the other hand, a third embodiment is different in that, when an image pickup signal is outputted from the image pickup device 14 for both of the white light image WIA and the fluorescent image FIA, a plurality of pixel information are collectively outputted by binning. Mizoguchi Fig. 4. Mizoguchi Fig. 2 [0074] a control signal for controlling output timing for a video signal and control signals for controlling generation timings for the white light image WIA and the fluorescent image FIA are independently generated. [0055] transmits the white light WLA and reflects the excitation light EXB, cut off light in the same wavelength band as the wavelength band of the excitation light EXB in the excitation light cut filter 15, and transmit light in a visible region including fluorescent light FLB, which is green light emitted from the fluorescein according to irradiation of the excitation light EXB, through the excitation light cut filter 15.  Mizoguchi [0005] when superimposing [overlaid] the generated white light image and the generated fluorescent image to generate a superimposed image, based on the generated clock, the processor superimposes the second white light image and the first fluorescent image at the fourth clock and superimposes the third white light image and the first fluorescent image at a fifth clock. Mizoguchi Fig. 4 shows imaging cycle consists of h12, h13 and h14 white frame and f11 fluorescence frame. Superimposed image used only h12 with f11. Please note h11 white image from is from a different cycle. 
    PNG
    media_image1.png
    554
    999
    media_image1.png
    Greyscale
)

Regarding to claim 10:

10. Blanquart teach the system of claim 1, and wherein the pixel array detects the electromagnetic radiation and reads out data (Blanquart Fig. 6-7 [0047] FIGS. 1 the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Blanquart Fig. 1 Fig. 31 [0045] the emitter 100 may pulse light in a plurality of electromagnetic partitions 105, such that the pixel array receives electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition 105. For example, FIG. 1 illustrates a system having a monochromatic sensor 120 having a pixel array (black and white) 122 and supporting circuitry, which pixel array 122 is sensitive to electromagnetic radiation of any wavelength. The light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Blanquart do not explicitly teach wherein the fluorescence source is tuned to pulse electromagnetic radiation within a waveband from about 790 nm to about 815 nm, and reads out data for generating one of the plurality of fluorescence frames in response to the emitter cycling on the fluorescence source.

However Zuzak teach wherein the fluorescence source is tuned to pulse electromagnetic radiation within a waveband from about 790 nm to about 815 nm, (Zuzak [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)
and reads out data for generating one of the plurality of fluorescence frames in response to the emitter cycling on the fluorescence source. (Zuzak [0023] the fluorescent target comprises natural fluorescence of a tissue or fluid. In another aspect, the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. The one or more optical tunable radiation sources is a supercontinuum laser. [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm. [0312] In another embodiment, the present invention includes using optical filters as a method for fluorescing indocyanine green dye (ICG). The embodiment enables the identification of organs such as the biliary structures when ICG is injected into a blood vessel such as the femoral artery of an animal or human. This embodiment enables fluorescence of biliary structures. Here, the illuminator can be a Texas Instrument's DLP illuminator and the fluorescence image of the ICG can more precisely illuminate the exact spectrum for maximizing the fluorescence of the ICG and imaging it in the biliary structures. The present Applicants have completed the optical filter system and have successfully imaged ICG and bile fluorescence in capillary tubes. This embodiment can further be modified to be used in animals and humans or clinical trials. [0313] In certain embodiments, the present invention can be used in conjunction with using a supercontinuum laser instead of a plasma source to illuminate the DMD chip. The laser used in this embodiment does provide greater intensity, smaller band passes, and larger spectral range. Supercontinuum or white-light laser sources are recognized in the art. Briefly, they are typically suitable for applications in spectroscopy and microscopy. It can include a pump laser and a microstructured fiber (either a photonic-crystal fiber or a tapered fiber). Although 80 fs pulses from a Ti:sapphire laser and 200 fs pulses from an ytterbium (Yb):glass laser have been used to generate supercontinuum light, researchers have demonstrated a more-compact and lower-cost portable femtosecond supercontinuum source with a small footprint. Moreover, in other embodiments, the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs. Zuzak [0173] the FPA has a 1340.times.400 pixel array having an 8 mm chip height and 27 mm spectral coverage. Zuzak [0169] the excitation fluorescence filter is coupled to a broadband QTH source, which provides the energy for excitation of the fluorophore. The fluorophore absorbs this energy and emits photons of a higher wavelength than the one being absorbed. These photons are detected by the FPA which is coupled to the emission fluorescence filter, designed uniquely to prevent the transmission of any excitation light. The FPA produces an image of the fluorescence of the fluorophore, which is then used for further analysis and to determine the location of the bile duct)

Regarding to claim 13:

13. Blanquart teach the system of claim 1, wherein the blanking period of the image sensor corresponds to a time between a readout of a last row of the pixel array and a beginning of a next readout cycle of the pixel array. (Blanquart [0064] FIG. 2 FIG. 2C illustrates the case where the electronic shutter 222 has been removed. In this configuration, the integration of the incoming light may start during readout 202 and may end at the next readout cycle 202, which also defines the start of the next integration. FIG. 2D shows a configuration without an electronic shutter 222, but with a controlled and pulsed light 230 during the blanking time 216. This ensures that all rows see the same light issued from the same light pulse 230. In other words, each row will start its integration in a dark environment, which may be at the optical black back row 220 of read out frame (m) for a maximum light pulse width, and will then receive a light strobe and will end its integration in a dark environment, which may be at the optical black front row 218 of the next succeeding read out frame (m+1) for a maximum light pulse width. In the FIG. 2D example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2). It should be noted that the condition to have a light pulse to be read out only in one frame and not interfere with neighboring frames is to have the given light pulse firing during the blanking time 216. Because the optical black rows 218, 220 are insensitive to light, the optical black back rows 220 time of frame (m) and the optical black front rows 218 time of frame (m+1) can be added to the blanking time 216 to determine the maximum range of the firing time of the light pulse 230)

Regarding to claim 15:

15. Blanquart teach the system of claim 1, wherein the pixel array detects the electromagnetic radiation and outputs data for generating a frame in response to each pulse of the plurality of pulses of electromagnetic radiation emitted by the emitter. (Blanquart [0047] FIGS. 1 the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Blanquart Fig. 1 Fig. 31 [0045] the emitter 100 may pulse light in a plurality of electromagnetic partitions 105, such that the pixel array receives electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition 105. For example, FIG. 1 illustrates a system having a monochromatic sensor 120 having a pixel array (black and white) 122 and supporting circuitry, which pixel array 122 is sensitive to electromagnetic radiation of any wavelength. The light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 16:

16. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the pixel array accumulates electromagnetic radiation at a relaxation wavelength of a fluorescent reagent in response to the emitter cycling on the fluorescence source, and wherein the plurality of fluorescence frames comprise data indicating a location of the fluorescence reagent within a scene.

However Zuzak teach wherein the pixel array (Zuzak [0173] the FPA has a 1340.times.400 pixel array having an 8 mm chip height and 27 mm spectral coverage) accumulates electromagnetic radiation at a relaxation wavelength of a fluorescent reagent (Zuzak [0164] Fluorescence is the optical phenomenon of luminescence in which the molecular absorption of a photon triggers the emission of another photon of longer wavelength. The energy difference between the absorbed and the emitted wavelength ends up as molecular vibration or heat. A material that exhibits fluorescence is called a fluorophore. Different fluorophores have different absorption and emission wavelengths. Fluorescence imaging has found a number of applications in the field of biochemistry and medicine. Typically a fluorophore molecule, in the ground state S.sub.0, absorbs energy h.sigma. provided by the excitation light. This energy takes the molecule to an excited state S.sub.1. This is an unstable state; hence, the molecule returns to the ground state S.sub.0 by emitting energy [relaxation wavelength] equivalent to h.nu.. The return to the ground state can happen through many paths. Zuzak [0169] the excitation fluorescence filter is coupled to a broadband QTH source, which provides the energy for excitation of the fluorophore. The fluorophore absorbs this energy and emits photons of a higher wavelength [relaxation wavelength] than the one being absorbed. These photons are detected by the FPA which is coupled to the emission fluorescence filter, designed uniquely to prevent the transmission of any excitation light. The FPA produces an image of the fluorescence of the fluorophore, which is then used for further analysis and to determine the location of the bile duct.) in response to the emitter cycling on the fluorescence source, (Zuzak [0023] the fluorescent target comprises natural fluorescence of a tissue or fluid. In another aspect, the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. The one or more optical tunable radiation sources is a supercontinuum laser. [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm. [0312] In another embodiment, the present invention includes using optical filters as a method for fluorescing indocyanine green dye (ICG). The embodiment enables the identification of organs such as the biliary structures when ICG is injected into a blood vessel such as the femoral artery of an animal or human. This embodiment enables fluorescence of biliary structures. Here, the illuminator can be a Texas Instrument's DLP illuminator and the fluorescence image of the ICG can more precisely illuminate the exact spectrum for maximizing the fluorescence of the ICG and imaging it in the biliary structures. The present Applicants have completed the optical filter system and have successfully imaged ICG and bile fluorescence in capillary tubes. This embodiment can further be modified to be used in animals and humans or clinical trials. [0313] In certain embodiments, the present invention can be used in conjunction with using a supercontinuum laser instead of a plasma source to illuminate the DMD chip. The laser used in this embodiment does provide greater intensity, smaller band passes, and larger spectral range. Supercontinuum or white-light laser sources are recognized in the art. Briefly, they are typically suitable for applications in spectroscopy and microscopy. It can include a pump laser and a microstructured fiber (either a photonic-crystal fiber or a tapered fiber). Although 80 fs pulses from a Ti:sapphire laser and 200 fs pulses from an ytterbium (Yb):glass laser have been used to generate supercontinuum light, researchers have demonstrated a more-compact and lower-cost portable femtosecond supercontinuum source with a small footprint. Moreover, in other embodiments, the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs. Zuzak [0173] the FPA has a 1340.times.400 pixel array having an 8 mm chip height and 27 mm spectral coverage) and wherein the plurality of fluorescence frames comprise data indicating a location of the fluorescence reagent within a scene. (Zuzak [0169] the excitation fluorescence filter is coupled to a broadband QTH source, which provides the energy for excitation of the fluorophore. The fluorophore absorbs this energy and emits photons of a higher wavelength [relaxation wavelength] than the one being absorbed. These photons are detected by the FPA which is coupled to the emission fluorescence filter, designed uniquely to prevent the transmission of any excitation light. The FPA produces an image of the fluorescence of the fluorophore, which is then used for further analysis and to determine the location of the bile duct. [0311] FIG. 38 is an image taken using one embodiment of the present invention by using a DLP system with a "2 shot" illumination scheme. The results were obtained using illumination with a spectrum of light. This embodiment includes illumination with the difference of two (2) principle component spectra (one spectrum that is consistent with the positive values and the other in which the negatives are multiplied by negative one, illuminated and then the image multiplied by negative one again). The resulting images are then normalized and processed. [0312] In another embodiment, the present invention includes using optical filters as a method for fluorescing indocyanine green dye (ICG). The embodiment enables the identification of organs such as the biliary structures when ICG is injected into a blood vessel such as the femoral artery of an animal or human. This embodiment enables fluorescence of biliary structures. Here, the illuminator can be a Texas Instrument's DLP illuminator and the fluorescence image of the ICG can more precisely illuminate the exact spectrum for maximizing the fluorescence of the ICG and imaging it in the biliary structures. The present Applicants have completed the optical filter system and have successfully imaged ICG and bile fluorescence in capillary tubes. This embodiment can further be modified to be used in animals and humans or clinical trials)

Regarding to claim 17:

17. Blanquart teach the system of claim 16, Blanquart do not explicitly teach wherein the controller is further configured to provide at least a portion of the plurality of fluorescence exposure frame to a corresponding system that identifies one or more tissue structures in a body based on data from at least a portion of the plurality of fluorescence frame.

However Zuzak teach wherein the controller is further configured to provide at least a portion of the plurality of fluorescence exposure frame to a corresponding system that identifies one or more tissue structures in a body based on data from at least a portion of the plurality of fluorescence frame. (Zuzak [0104] FIG. 47 is a comparison of images obtained using visible light and Near infrared (NIR) of the reperfusion of a foot following removal of the shoe; [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector. Zuzak [0169] the excitation fluorescence filter is coupled to a broadband QTH source, which provides the energy for excitation of the fluorophore. The fluorophore absorbs this energy and emits photons of a higher wavelength [relaxation wavelength] than the one being absorbed. These photons are detected by the FPA which is coupled to the emission fluorescence filter, designed uniquely to prevent the transmission of any excitation light. The FPA produces an image of the fluorescence of the fluorophore, which is then used for further analysis and to determine the location of the bile duct. [0311] FIG. 38 is an image taken using one embodiment of the present invention by using a DLP system with a "2 shot" illumination scheme. The results were obtained using illumination with a spectrum of light. This embodiment includes illumination with the difference of two (2) principle component spectra (one spectrum that is consistent with the positive values and the other in which the negatives are multiplied by negative one, illuminated and then the image multiplied by negative one again). The resulting images are then normalized and processed. [0312] In another embodiment, the present invention includes using optical filters as a method for fluorescing indocyanine green dye (ICG). The embodiment enables the identification of organs such as the biliary structures when ICG is injected into a blood vessel such as the femoral artery of an animal or human. This embodiment enables fluorescence of biliary structures. Here, the illuminator can be a Texas Instrument's DLP illuminator and the fluorescence image of the ICG can more precisely illuminate the exact spectrum for maximizing the fluorescence of the ICG and imaging it in the biliary structures. The present Applicants have completed the optical filter system and have successfully imaged ICG and bile fluorescence in capillary tubes. This embodiment can further be modified to be used in animals and humans or clinical trials)

Regarding to claim 18:

18. Blanquart teach the system of claim 17, Blanquart do not explicitly teach wherein the one or more critical structures in the body comprise one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor.

However Zuzak teach wherein the one or more critical structures in the body comprise one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor. (Zuzak [0240] visualize tissues and organs in the human body using chemometric techniques and sophisticated signal processing methods. The system has a wide range of clinical applications such as enabling surgeons to see through tissues before they cut into them during cholecystectomies, chromoendoscopy facilitating cancer detection, plastic surgical skin flap viability and burn wound healing evaluation, skin cancer detection, retinal blood perfusion in diabetic retinopathy, assessing and monitoring wound healing in lower limb amputations, monitoring anastomotic viability in gastric bypass operation, dental evaluation, measuring oxygenation of the kidneys and monitoring pressure sores)

Regarding to claim 19:

19. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the emitter further comprises a source configured to pulse electromagnetic radiation within a waveband from about 600 nm to about 670 nm.

However Zuzak teach wherein the emitter further comprises a source configured to pulse electromagnetic radiation within a waveband from about 600 nm to about 670 nm. (Zuzak [0200] a QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm. [0336] The full spectral sweep method is now described. To utilize the practical wavelength range of the system, the full spectral sweep method sweeps bandpass illuminations having 10 nm bandwidths from 450 nm to 650 nm in 4 nm increments. A hyperspectral image cube acquired with this method consists of 51 slices and is generally used to explicitly measure the absorbance spectroscopy of an area of interest. Formally, the following series of illuminations is programmed into the OL 490)

Regarding to claim 20:

20. Blanquart teach the system of claim 1, Blanquart do not explicitly teach further comprising a filter that filters electromagnetic radiation within the waveband from about 790 nm to about 815 nm.

However Zuzak teach further comprising a filter that filters electromagnetic radiation within the waveband from about 790 nm to about 815 nm. (Zuzak [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)

Regarding to claim 21:

21. Blanquart teach the system of claim 1, further comprising a display for displaying a video stream comprising the plurality of image frames, wherein the video stream is assigned a visible color for use on the display that is 8- bit or 16-bit or n-bit. (Blanquart Fig. 6-7 [0100] FIG. 14 is an embodiment example of color fusion hardware. The color fusion hardware takes in an RGBGRGBGRGBG video data stream at 1402 and converts it to a parallel RGB [plurality of image frames] video data stream at 1405. The bit width on the input side may be, e.g., 12 bits per color. The output width for that example would be 36 bits per pixel. Other embodiments may have different initial bit widths and 3 times that number for the output width. Blanquart Fig. 2 [0060] display device 180 includes any type of device capable of displaying information to one or more users of computing device 150. Examples of display device 180 include a monitor, display terminal, video projection device, and the like)

Regarding to claim 22:

22. Blanquart teach the system of claim 1, Blanquart do not explicitly teach further comprising one or more filters that allow electromagnetic radiation having a wavelength from about 790 nm to about 800 nm and above 815 nm to pass through the filter to the image sensor.

However Zuzak teach further comprising one or more filters that allow electromagnetic radiation having a wavelength from about 790 nm to about 800 nm (Zuzak [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)
and above 815 nm to pass through the filter to the image sensor. (Zuzak [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)

Regarding to claim 24:

24. Blanquart teach the system of claim 1, wherein the emitter pulses a sequence of pulses of electromagnetic radiation repeatedly (Blanquart [0095] Fig. 7 FIG. 13 illustrates a basic example at 1300 of a monochrome ISP and how an ISP chain may be assembled for the purpose of generating sRGB image sequences from raw sensor data, yielded in the presence of the G-R-G-B light pulsing scheme) and according to the variable pulse cycle at a rate (Blanquart Fig. 4 [0010] FIG. 4 is a graphical representation of varying the duration and magnitude of the emitted electromagnetic pulse) sufficient for generating a video stream comprising a plurality of image frames, (Blanquart [0070] Referring now to FIGS. 6-9A, FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of video for full spectrum light and partitioned spectrum light. It should be noted that color sensors have a color filter array (CFA) for filtering out certain wavelengths of light per pixel commonly used for full spectrum light reception) 

Regarding to claim 25:

25. Blanquart teach the system of claim 1, wherein the emitter emits the plurality of pulses of electromagnetic radiation (Blanquart Fig. 1 shows red, blue and green pulses of light [0010] FIG. 4 is a graphical representation of varying the duration and magnitude of the emitted electromagnetic pulse) during the blanking period of the image sensor such that the pixel array is charged and ready to be read during a readout period of the image sensor. (Blanquart [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle)

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zuzak (U.S. Pub. No. 20100056928 A1), further in view of Mizoguchi (U.S. Pub. No. 20200315439 A1) and Yamakawa (U.S. Pub. No. 20210085186 A1).

Regarding to claim 7:

7. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.

However Yamakawa teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. (Yamakawa [0144] FIG. 19, the laser light 100 oscillated by the light source 10 contains a main pulse 300 and a subpulse 301. The main pulse 300 is a main component of the laser light 100. The subpulse 301 is an inevitably generated pulse accompanying the main pulse 300. [0145] The same measurement was carried out a plurality of times, and it was found that the intensity of the subpulse 301 varies from one wavelength to another or changes each time the measurement is carried out)

The motivation for combining Blanquart, Zuzak and Mizoguchi as set forth in claim 1 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zuzak, Mizoguchi and Yamakawa in video/camera technology. One would be motivated to do so, to incorporate the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. This functionality will improve efficiency.

Regarding to claim 14:

14. Blanquart teach the system of claim 1, wherein the controller adjusts a sequence of the variable pulse cycle based on a threshold (Blanquart Fig. 4 [0010] FIG. 4 is a graphical representation of varying the duration and magnitude of the emitted electromagnetic pulse in order to provide exposure control in accordance with the principles and teachings of the disclosure; [0066] FIG. 4 graphically represents varying the duration and magnitude of the emitted electromagnetic pulse (e.g., Pulse 1 at 402, Pulse 2 at 404, and Pulse 3 at 406) to control exposure. An emitter having a fixed output magnitude may be pulsed during any of the cycles noted above in relation to FIGS. 2D and 3 for an interval to provide the needed [based on threshold] electromagnetic energy to the pixel array.)

Blanquart do not explicitly teach wherein the controller adjusts a sequence of the variable pulse cycle based on a threshold, wherein the threshold determines proper illumination of a scene in a light deficient environment.

However Zuzak alternatively teach wherein the controller adjusts a sequence of the variable pulse cycle based on a threshold, (Zuzak FIG. 54 [0355-0356] shows timing sequence of Fig. 54 based on gain threshold. See details in Table 5 shows the results of all 12 runs. As expected from casual observations, the fastest time to output one "3 Shot" image visualizing oxygenation is near 1/3 of a second (0.33 seconds), which means that under these conditions, the system is operating a nearly 3 frames per second (fps). Acquiring Spectral Sweep images with 2.times.2 binning causes an exception violation in the software because the resulting image cube is too large for MATLAB to process (696.times.520.times.126). Comparing Oxy to Raw, it appears that the processing algorithm has an increased effect on speed when binning is reduced, but no differential effect on speed when gain is increased. From the spectral sweep results, it also appears that the processing algorithm has a greater effect on speed than does gain level. These observations may be helpful in determining how to make image acquisition and processing most efficient with the DLP HSI. TABLE-US-00005 TABLE 5 Time (sec) to output one processed image for the given combination of parameters. Spectral Sweep 3 Shot Raw Oxy Raw Oxy 2 .times. 2 Low Gain exception exception 0.48 0.71 High exception exception saturates saturates Gain 4 .times. 4 Low Gain 14.63 23.08 0.32 0.39 High 9.68 18.75 saturates saturates Gain [0356] To further illustrate the timing of each process in the hyperspectral image acquisition sequence, the timing diagram in FIG. 54 follows the flow of data from initializing acquisition to visualization of a processed bitmap. [0356] To further illustrate the timing of each process in the hyperspectral [variable pulse] image acquisition sequence, the timing diagram in FIG. 54 follows the flow of data from initializing acquisition to visualization of a processed bitmap. The closed loop describes acquisition of a single slice of a hyperspectral cube, thus the time required to complete that loop must be multiplied by the number of slices or illumination spectra in order to calculate acquisition time.)

However Yamakawa teach wherein the threshold determines proper illumination of a scene in a light deficient environment. (Yamakawa [0057] FIG. 1, in a case where the reference wavelength A and the discrimination wavelength A are used and in a case where the reference wavelength A and the discrimination wavelength B are used, the value at the border between the range of values that the normal tissue can take and the range of values that the cancer tissue can take (such a value is “threshold”) can be set to 0.986. In this instance, in a case where the absorbance ratio is smaller than 0.986, the biological tissue can be determined as cancer tissue. Fig. 17 [0132] With use of the endoscope system 3 including the measuring head 50, it is possible to apply laser light 100 to an intended area of the living body L and noninvasively identify biological tissue utilizing a reflected portion of the laser light 100 reflected from the living body L. The measuring head 50 is flexible; therefore, with use of the measuring head 50 which is small in size, it is possible to insert the measuring head 50 into various types of apparatuses of the living body, and thus possible to identify tissue in those apparatuses)

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zuzak (U.S. Pub. No. 20100056928 A1), further in view of Mizoguchi (U.S. Pub. No. 20200315439 A1) and DiCarlo (U.S. Pub. No. 20220015616 A1).

Regarding to claim 11:

11. Blanquart teach the system of claim 10, Blanquart do not explicitly teach wherein the controller provides the one of the plurality of fluorescence frame to a corresponding system that determines a location of a tissue structure within a scene based on the one of the plurality of fluorescence frame.

However DiCarlo teach wherein the controller provides the one of the plurality of fluorescence frame to a corresponding system that determines a location of a tissue structure within a scene (DiCarlo [0046] For the specific type of images in which the green channel information is highly correlated with that of the blue channel, the generated visual representation can closely resemble a full-color image. This is shown using the examples of FIGS. 6A and 6B, which illustrate a full color image, and an approximate full-color image, respectively, of a same surgical scene. In these examples, the approximate full-color image (FIG. 6B) resembles the true full color image (FIG. 6A) closely, and apart from minor differences (as illustrated, for example, by the differences between the areas 605 and 610 in FIGS. 6A and 6B, respectively), are almost identical to one another. [0047] In some implementations, the approximate full-color image generated using a subset of sensors of the multi-sensor camera 515 can be used as the base image on which the fluorescence information is overlaid. This may be implemented using a NIR signal generator 530 that extracts the fluorescence information from the an output signal of the G sensors 517c, and provides the extracted information to a combiner engine 535 that combines the information with the visual representation generated by the visible-range image generator 525. [0024] FIGS. 1 and 2, systems for minimally invasive computer-assisted telesurgery (also referred to as MIS) can include a patient-side cart 100 and a surgeon console 50. Telesurgery is a general term for surgical systems where the surgeon uses some form of remote control, e.g., a servomechanism, or the like, to manipulate surgical instrument movements rather than directly holding and moving the instruments by hand. The robotically manipulatable surgical instruments can be inserted through small, minimally invasive surgical apertures to treat tissues at surgical sites within the patient body, avoiding the trauma associated with rather large incisions required for open surgery. These robotic systems can move the working ends of the surgical instruments with sufficient dexterity to perform quite intricate surgical tasks, often by pivoting shafts of the instruments at the minimally invasive aperture, sliding of the shaft axially through the aperture, rotating of the shaft within the aperture, and/or the like) based on the one of the plurality of fluorescence frame. (DiCarlo [0036] In the stereoscopic display 45 can be configured to present NIR images to a surgeon. For this, a dye such as ICG is administered to a patient or subject, and the locations of the dye is imaged under NIR excitation signals. Dyes such as ICG produces a fluorescence, which can be detected under NIR excitation. Presenting NIR images on a display can include generating an image of the corresponding surgical area [critical tissue], and overlaying on it a representation of the fluorescent signal produced by ICG. The image of the surgical area is displayed as a black-and-white image and the fluorescent signal is displayed typically in green on top of the black-and-white image)

The motivation for combining Blanquart Zuzak and Mizoguchi as set forth in claim 1 is equally applicable to claim 11. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zuzak, Mizoguchi and DiCarlo in video/camera technology. One would be motivated to do so, to incorporate the controller provides the one of the plurality of fluorescence frame to a corresponding system that determines a location of a tissue structure within a scene based on the one of the plurality of fluorescence frame. This functionality will enhance functionality.

Regarding to claim 12:

12. Blanquart teach the system of claim 11, Blanquart do not explicitly teach wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising an indication of the location of the tissue structure within the scene; and combine the overlay frame with a color image frame depicting the scene to generate one
of the plurality of image frames comprising the data from the visible frame and the data from the fluorescence frame to indicate the location of the tissue structure within the scene.

However DiCarlo teach wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; (DiCarlo [0046] For the specific type of images in which the green channel information is highly correlated with that of the blue channel, the generated visual representation can closely resemble a full-color image. This is shown using the examples of FIGS. 6A and 6B, which illustrate a full color image, and an approximate full-color image, respectively, of a same surgical scene. In these examples, the approximate full-color image (FIG. 6B) resembles the true full color image (FIG. 6A) closely, and apart from minor differences (as illustrated, for example, by the differences between the areas 605 and 610 in FIGS. 6A and 6B, respectively), are almost identical to one another. [0047] In some implementations, the approximate full-color image generated using a subset of sensors of the multi-sensor camera 515 can be used as the base image on which the fluorescence information is overlaid. This may be implemented using a NIR signal generator 530 that extracts the fluorescence information from the an output signal of the G sensors 517c, and provides the extracted information to a combiner engine 535 that combines the information with the visual representation generated by the visible-range image generator 525. DiCarlo [0024] FIGS. 1 and 2, systems for minimally invasive computer-assisted telesurgery (also referred to as MIS) can include a patient-side cart 100 and a surgeon console 50. Telesurgery is a general term for surgical systems where the surgeon uses some form of remote control, e.g., a servomechanism, or the like, to manipulate surgical instrument movements rather than directly holding and moving the instruments by hand. The robotically manipulatable surgical instruments can be inserted through small, minimally invasive surgical apertures to treat tissues at surgical sites within the patient body, avoiding the trauma associated with rather large incisions required for open surgery. These robotic systems can move the working ends of the surgical instruments with sufficient dexterity to perform quite intricate surgical tasks, often by pivoting shafts of the instruments at the minimally invasive aperture, sliding of the shaft axially through the aperture, rotating of the shaft within the aperture, and/or the like)
generate an overlay frame comprising an indication of the location of the tissue structure within the scene; and (DiCarlo [0038] the technology described herein stems in part from the realization that for tissues typically encountered at a surgical site when excited using illumination in a certain frequency range, the information captured by some of the sensors or pixels are highly correlated to the information captured by one or more other sensors or pixels. For example, for RGB sensor arrays, the information captured by the green sensors under illumination in the visible range were observed to be highly correlated to the information captured using the blue sensors or pixels. This in turn allows for the green channel information to be predicted from the information captured using the blue sensors. In addition, because the green sensors are also sensitive to NIR excitation, and may not be needed for capturing the green channel information in the visible-range, the green sensors may be used to capture the NIR induced fluorescence concurrently with the visible-range information. Based on the above, the technology described herein allows for capturing visible-range information concurrently with the information representing NIR-induced fluorescence, and generating an approximation of a full-color image of the surgical site by predicting one of the channels (e.g., the green channel for an RGB image) based on the information captured using one or more other sensors (e.g., the blue channel, in this example). The fluorescence signal can then be displayed overlaid on the approximate full-color image, allowing NIR visualization concurrently with a colored image of the surgical site)
combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene. (DiCarlo [0036] In the stereoscopic display 45 can be configured to present NIR images to a surgeon. For this, a dye such as ICG is administered to a patient or subject, and the locations of the dye is imaged under NIR excitation signals. Dyes such as ICG produces a fluorescence, which can be detected under NIR excitation. Presenting NIR images on a display can include generating an image of the corresponding surgical area, and overlaying on it a representation of the fluorescent signal produced by ICG. The image of the surgical area is displayed as a black-and-white image and the fluorescent signal is displayed typically in green on top of the black-and-white image)

However Zuzak teach generate one of the plurality of image frames comprising the data from the visible frame and the data from the fluorescence frame (Zuzak [0228] The above described image was obtained by subtracting the raw image against its background (i.e., image without the bile capillary). From the image, the fluorescence of bilirubin is clearly seen. This can be used as one of the parameters in the detection of biliary duct. From this experiment, it has been found that the bilirubin in the bile fluoresces. This provides another method of visualizing the bile duct in a cholecystectomy procedure. [0392] Spectral sweep and "3 Shot" hyperspectral image [color image] cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66))

However alternatively Mizoguchi teach generate one of the plurality of image frames comprising the data from the visible frame and the data from the fluorescence frame (Mizoguchi [0069] In the first and second embodiments explained above, when the white light image WIA and the fluorescent image FIA are acquired, the image pickup signal is read out from the image pickup device 14 pixel by pixel and outputted. On the other hand, a third embodiment is different in that, when an image pickup signal is outputted from the image pickup device 14 for both of the white light image WIA and the fluorescent image FIA, a plurality of pixel information are collectively outputted by binning. Mizoguchi Fig. 4. Mizoguchi Fig. 2 [0074] a control signal for controlling output timing for a video signal and control signals for controlling generation timings for the white light image WIA and the fluorescent image FIA are independently generated. [0055] transmits the white light WLA and reflects the excitation light EXB, cut off light in the same wavelength band as the wavelength band of the excitation light EXB in the excitation light cut filter 15, and transmit light in a visible region including fluorescent light FLB, which is green light emitted from the fluorescein according to irradiation of the excitation light EXB, through the excitation light cut filter 15.  Mizoguchi [0005] when superimposing [overlaid] the generated white light image and the generated fluorescent image to generate a superimposed image, based on the generated clock, the processor superimposes the second white light image and the first fluorescent image at the fourth clock and superimposes the third white light image and the first fluorescent image at a fifth clock. Mizoguchi Fig. 4 shows imaging cycle consists of h12, h13 and h14 white frame and f11 fluorescence frame. Superimposed image used only h12 with f11. Please note h11 white image from is from a different cycle)

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zuzak (U.S. Pub. No. 20100056928 A1), further in view of Mizoguchi (U.S. Pub. No. 20200315439 A1) and DaCosta (U.S. Pub. No. 20200367818 A1).

Regarding to claim 23:

23. Blanquart teach the system of claim 1, Blanquart do not explicitly teach further comprising a polarization filter located in a path of the plurality of pulses of electromagnetic radiation emitted by the emitter.

However DaCosta teach further comprising a polarization filter located in a path of the plurality of pulses of electromagnetic radiation emitted by the emitter. (DaCosta [0086] the device may include a polarized filter. The polarizing feature may be part of the spectral filter or a separater filter incorporated into the spectral filter. [0083] As illustrated in FIGS. 5A-5C Exemplary tips may include the following combinations of light sources and filters: 405 nm light and mCherry filter; white light without filter; IR/NIR light and 800 nm longpass filter; IR/NIR light and mCherry filter; 405 nm light, IR/NIR light and mCherry filter; 572 nm light and mCherry filter; 405 nm light, 572 nm light and mCherry filter; 405 nm light, 572 nm light, IR/NIR light and mCherry filter; and 572 nm light, IR/NIR light and mCherry filter)

The motivation for combining Blanquart, Zuzak and Mizoguchi as set forth in claim 1 is equally applicable to claim 23. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zuzak, Mizoguchi and DaCosta in video/camera technology. One would be motivated to do so, to incorporate a polarization filter located in a path of the plurality of pulses of electromagnetic radiation emitted by the emitter. This functionality will accommodate multispectral imaging with better visibility.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482